Title: Thomas Jefferson to Lafayette, 14 May 1817
From: Jefferson, Thomas,Lyman, Theodore
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


          
            
              Monticello
May 14. 17.
            
            Altho’, dear Sir, much retired from the world, and medling little in it’s concerns, yet I think it almost a religious duty to salute, at times, my old friends, were it only to say, and to know that ‘all’s well.’   our hobby has been politics; but all here is so quiet, and with you so desperate, that little matter is furnished us for active attention. with you too it has long been forbidden ground, and therefore imprudent for a foreign friend to tread, in writing to you. but, altho’ our speculations might be intrusive, our prayers cannot but be acceptable, and mine are sincerely offered for the well-being of France. what government she can bear, depends not on the state of science, however exalted, in a select band of enlightened men, but on the condition of the general mind. that, I am sure, is advanced, and will advance; and the last change of government was fortunate, inasmuch as the new will be less obstructive to the effects of that advancement. for I consider your foreign military oppression as an ephemeral obstacle only.   here all is quiet. the British war has left us in debt; but that is a cheap price for the good it has done us. the establishment of the necessary manufactures among ourselves, the proof that our government is solid, can stand the shock of war, and is superior even to civil schism, are precious facts for us: and of these the strongest proofs were furnished when, with four Eastern states tied to us, as dead to living bodies, all doubt was removed as to the atchievements of the war, had it continued. but it’s best effect has been the compleat suppression of party. the federalists who were truly American, and their great mass was so, have separated from their brethren who were mere Anglomen, and are recieved with cordiality into the republican ranks. even Connecticut, as a state, and the last one expected to yield it’s steady habits (which were essentially bigotted in politics as well as religion) has chosen a republican governor, and republican legislature. Massachusets indeed still lags; because most deeply involved in the parricide crimes and treasons of the war. but her gangrene is contracting, the sound flesh advancing on it, and all there will be well. I mentioned Connecticut as the most hopeless of our states. little Delaware had escaped my attention. that is essentially a quaker state, the fragment of a sect religious sect which, there, in the other states, in England, are a homogeneous mass, acting with one mind, and that directed by the mother-society in England. dispersed, as the Jews, they still form, as those do, one nation, foreign to the land they live in. they are protestant Jesuits, implicitly devoted to the will of their Superior, and forgetting all duties to their country in the execution of the policy of their order. when war is proposed with England, they have religious scruples, but when with France, these are laid by, and they become clamorous for it. they are however silent, passive, and give no other trouble than of whipping them along. nor is the election of Monroe an inefficient circumstance in our felicities. four and twenty years, which he will accomplish, of administration in republican forms and principles, will so consecrate them in the eyes of the people as to secure them against the danger of change. the evanition of party dissensions has harmonised intercourse, & sweetened society beyond imagination. the war then has done us all this good, and the further one of assuring the world that, altho’ attached to peace from a sense of it’s blessings, we will meet war when it is made necessary.
            I wish I could give better hopes of our Southern brethren. the atchievement of their independance of Spain is no longer a question. but it is a very serious one what will then become of them? ignorance & bigotry, like other insanities, are incapable of self-government. they will fall under military despotisms, and become the murderous tools of the ambition of their respective Bonapartes, and whether this will be for their greater happiness the rule of one only has taught you to judge. no one, I hope, can doubt my wish to see them and all mankind exercising self-government, & capable of exercising it. but the question is not what we wish, but what is practicable? as their sincere friend and brother then, I do believe the best thing for them would be for themselves to come to an accord with Spain under the guarantee of France, Russia, Holland & the US. allowing to Spain a nominal supremacy with authority only to keep the peace among them, leaving them otherwise all the powers of self-government, until their experience in them, their emancipation from their priests, and advancement in information shall prepare them for compleat independance. I exclude England from this confederacy because her selfish principles render her incapable of honorable patronage or disinterested co-operation: unless indeed, what seems now probable, a revolution should restore to her an honest government, one which will permit the world to live in peace.   Portugal grasping at an extension of her dominion in the South has lost her great Northern province of Pernambuco, and I shall not wonder if Brazil should revolt in mass, and send their royal family back to Portugal. Brazil is as more populous, more wealthy, more energetic, and as wise as Portugal.—I have been insensibly led, my dear friend, while writing to you, to indulge in that line of sentiment in which we have been always associated, forgetting that these are matters not belonging to my time. not so with you, who have still many years to be a spectator of these events. that these years may indeed be many and happy is the sincere prayer of your affectionate friend
            Th: Jefferson
          
          
            P.S. I need not add my recommendations of mr Lyman, the bearer of this letter, to those of mr Adams, because his are sufficient to procure all your attentions; and it is thro’ him alone that I know mr Lyman, having never had the pleasure of seeing him.
          
        